Consent of Independent Registered Public Accounting Firm The Board of Trustees of Exchange Traded Concepts Trust II: We consent to the incorporation by reference in this Registration Statement on Form N-1A of our report on Horizons S&P 500 Covered Call ETF dated May 24, 2013, which appears in the Registration Statement on Form N-1A (File No. 333-180871). We also consent to the reference to our firm under the heading “Independent Registered Public Accounting Firm” in the Statement of Additional Information incorporated by reference into this Registration Statement. /s/ KPMG LLP Columbus, Ohio June 28, 2013
